Hand-Delivered |

-. = IN THE UNITED STATES DISTRICT-COURT . —
FOR THE WESTERN DISTRICT OF NORTH CAROLINA FILED

Civil Action No. 3:19-CV-226-RJC-DSC CHARLOTTE, NC
JUN 20-2019
LISA CAROL RUDISILL, US DISTRICT COURT
WESTERN DISTRICT OF Nc
Plaintiff,
PLAINTIFF’S MEMORANDUM
v. IN RESPONSE TO

MOTION TO DISMISS

~ NORTH CAROLINA STATE BOARD OF
ELECTIONS,
Defendant.

 

 

_ Plaintiff, Lisa Carol Rudisill, pro se complainant in the above-entered case,
respectfully submits this memorandum in response to the Motion to Dismiss entered June
7h, 2019 electronically and signed by attorney for the defense, Paul M. Cox, Special
Deputy Attorney General.

Summary
Ina Motion to Dismiss filed by counsel for Defense North Carolina State Board of
Elections under Fed. R. Civ. P. 12(b)(1) and 12(b)(6), the court has been asked to nullify
the case pursued by Plaintiff Lisa Carol Rudisill challenging the decision of the board to
set aside the 9 U.S. Congressional District in North Carolina of November 2018 in
which candidate Mark Harris won following its investigation and to pursue a new

election for 9 District Representative for North Carolina, an election whose primary was Ls

 

Case 3:19-cv-00226-RJC-DSC .. Document 9 Filed 06/20/19 Page 1 of 14
held-four-days-afterthis-case was begun. Plaintiff requests that this motion to-dismiss be
set aside for a number of reasons herein detailed.

Counsel for the Defense has listed reasons for its motion with explanations
following in these specific areas: (1) The Complaint names the State Board. As an
agency of the State, however, the State Board is immune from suit in federal court under
the Eleventh Amendment; (2) Plaintiff lacks standing to assert any of her claims, which
may only be brought by the party injured by the State Board’s investigation and
decision—candidate Mark Harris; (3) The Burford abstention doctrine applies because
the Complaint seeks to insert a federal court into a state’s administrative proceedings;
and, (4) The Complaint’s factual allegations fail to state a plausible claim.

Plaintiff now responds to these points with the following statements which the
court is respectfully asked to consider in deciding on this motion of defense:

(1) The Plaintiffs complaint, in fact, included the governor of the state as a named
party; as an official but not an agent of the state, a suit can be brought against
that person. In addition, if a state violates its constitution, there is only one
place for a citizen to turn for assistance—the federal government.

(2) In the N.C. Constitution, the sovereignty of the people is stated clearly as well
as their right to regulate its internal government and police thereof. In addition,
the U.S. Constitution states in an amendment that it is “the right of the citizen

to petition the government for redress of grievances.” These general statements

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 2 of 14

 

 

 

 

 

 
— provide-a framework from which the Plaintiff as a citizen might pursue action

to correct a perceived wrong or injustice in elections within her state.

~ (3) It will be shown that there has already been a sequence of federal “insertion”

into the state’s administrative proceedings, especially with respect to the
actions of the North Carolina State Board of Elections in many ways. It is
maintained that the current case is not a movement away from the norm.

(4) As many of the facts as possible have been recorded as well as possible, so the
Plaintiff asks that any errors be addressed and that these be made known, if the
Plaintiffs case lacks merit on this basis. Otherwise, Plaintiff would request
that the case move forward.

Argument on Plaintiff’s Response Points
a This suit named the governor of the state of North Carolina, who

presently has appointment authority over all positions on the state board;
the state also violated its constitution with respect to elections.

The original complaint entered named the governor of the state of North Carolina

as a defendant in the case. It is clear through N.C.G.S. Chapter 63A “Elections and Ethics

Enforcement Act,” Article 1, that the North Carolina Board of Election and Ethics

Enforcement is selected and appointed by the governor of the state; in addition, the

governor may remove members at his discretion. (A fact which he, indeed, did within a

week of the entry of this lawsuit when he removed the chairperson of its board.)

The North Carolina Constitution Article 1, Section 6, “Separation of Powers”

states, “The legislative, executive and supreme judicial powers of the State government

3

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 3 of 14

 
shall-be-forever separate-and distinct from each-other-” This is, of-course, modelled upon
the United States Constitution. If, in fact, the executive branch of state government, under
the governor, is in charge of elections, including determining not only the members of the
North Carolina Board of Elections but also the leadership of that board, how then can
powers be separated?

In fact, the North Carolina Constitution further states in Article II, “Le sislative,”
Section 20, that “Each house shall be judge of the qualification and elections of its own
members....” These words are obvious references to the state legislature, not the federal
(Mark Harris was elected to 9" U.S. Congressional District of the House of
Representatives); however, it is modelled on the United States Constitution which
actually states that (Article 1, Section 5) “Each house shall be the Judge of the Elections,
Returns and Qualification of its own members.”

The North Carolina General Statutes regarding the creation of the North Carolina
Board of Ethics and Elections Enforcement name the North Carolina Board as an
“independent regulatory and quasi-judicial agency.” Is there a branch of North Carolina
government defined by the North Carolina Constitution as “independent”? Is there a
branch of government of the North Carolina Constitution defined as “quasi-judicial”? It is
therefore maintained that the state has violated its own constitution, a case in which the
Plaintiff respectfully asks that the federal Western North Carolina District Court

intervene.

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 4 of 14

 
eee eeeeeeee eed

- -Atthe-same-election in-which Mark Harris was overturned-as-9"-U-S;-  —

 

Congressional District House member for North Carolina, an amendment was added—
along with several others—at the end of the ballot attempting to change the oversight of
the state Board of Elections and Ethics Enforcement to comply with the constitution. The
voters did not vote to make this change. It is maintained that the balloting was done in
such a way that the voters were unlikely to read or understand the amendment or to have
knowledge of its meaning or consequences. It is also maintained that a separate
referendum election should have been held to address such an important matter as this
one, and that it not be stuck at the end of a lengthy general election ballot.

(2) The right of the people to address grievances and the sovereignty of the
people, as well as their right to police officials and the agencies they
oversee, forms a basis for the Plaintiff’s suit.

It is an inherent right of all the peoples of the United States of America to bring
concems or grievances before its officials and to ask for assistance in righting perceived
discriminations and wrongs. This is a right guaranteed by the United States Constitution
and again in the North Carolina Constitution, Article 1, Section 2 which states “All
political power is vested in and derived from the people; all government of right

originates from the people, is founded upon their will only, and is instituted solely for the

good of the whole.” This is called the “Sovereignty of the People.”

 

In the North Carolina State Constitution, Article 1, Section 3, entitled “Internal |
government of the State,” it states that “The people of this state have the inherent, sole,

and exclusive right of regulating the internal government and police thereof...”
5

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 5 of 14
-~ — — —-— r-addition,United-States Constitutional Amendment Istatesthat-itis the “right of
the citizen to petition the government for redress of grievances.”

As an individual of this state, a voting citizen, a native of the 9" U.S.
Congressional District whose family were original land grant pioneers establishing
residence in the immediate area before 1750, the Plaintiff claims to belong to the “people
of the state” who have the inherent right to regulate inherent government of this state.

The reason for the filing of this case was not to secure Mark Harris’s particular
position as 9" Congressional District representative for North Carolina, though the
Plaintiff does, in fact, support him in this role; rather, the reason in a larger sense for
filing suit was to see that proper, unbiased governance of elections occurs in order to

- ensure that voting citizens can have faith in the state’s desire to see Justice and fairness in
elections and all other matters acted upon.

Some would say that the actions to expel candidate Mark Harris were for that
same reason—for fairness and justice. This might have been seen as true were it not for
the fact that the 2016 gubernatorial election mentioned in this suit included a call for
recount by incumbent Pat McCrory and an investigation, in fact, of the same counties in
question in Mark Harris’s investigation—leading one to think that the Harris campaign as
well as other official campaigns involving those counties took this as a “green light” to
whatever malfeasance might have been taking place there in elections. It would seem I"
impossible to dismiss one request for investigation—Pat McCrory’s—which then

requiring another investigation which result was then to overturn the voted-in candidate.

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 6 of 14

 
~ Jn faect;-according tothe North Carolina Constitution, in-the case-of Pat McCrory’s -
request for investigation of the results of 2016, there should have been a special ballot for

the gubernatorial race of 2016. Article VI, Section 5 “Suffrage and Eligibility to Office:

|
|
|
|
i:
_ Elections by people and General Assembly” (2" sentence) states that: “A contested Ee
election for any office established by Article III of this Constitution shall be determined |
by joint ballot of both houses of the General Assembly in the manner prescribed by law.” |
The “contested election” of incumbent Pat McCrory and Roy Cooper should have |
|
been determined by ballot of both General Assembly houses, when instead it was not
even investigated. The same county or counties in question were involved as those in the
Harris investigation, signaling a serious question of justice and fair play among election
officials, overseen by the executive branch.
It seems that as a citizen, if one sees serious questions of justice within its state, it

behooves them to ask why.

(3) There has been a pattern of insertion of federal government oversight into
North Carolina elections regulation; why is this different?

 

For more than a decade, the federal government in some form has been involved
in some type of oversight of the elections process of North Carolina. There are many
facts to prove this, most recently their requirement that congressional district lines be re-
drawn for a number of reasons.

Most recently, according to The Charlotte Observer of Sunday, January 13, 2019
article entitled “NC election violations alleged in 2016 went to DOJ official,” there were

several instances in 2016 in which the United States Department of Justice was consulted

7

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 7 of 14
~ —tregarding possible election violations during the McCrory—Cooper election. Details of
this can be found in Exhibit 1 of this Response to Motion to Dismiss.
This point about the insertion of federal government’s into state matters has
undoubtedly been raised time and again in thousands of court sessions over even two

centuries of American justice. It is another obvious fact that the U.S. has gone so far as

 

war to show its dominion over the states in various matters.

(4) It is maintained that the facts as recorded by the Plaintiff are as close as
possible to true; therefore, it is asked that the case move forward. |

Barring no other concerns, the Plaintiff in this case, Lisa Carol Rudisill, would ask that
the case move forward and that the Western North Carolina District of the United States !
Court consider the allegations raised by the Plaintiff and come to their best conclusion in |
response. |

It is added that the Defendant’s counsel has failed to produce a clear accounting of
votes in response to the one attached to the Plaintiff's original case. It is also noted that
not all witnesses of Mark Harris were allowed to testify in the investigation that took
place—though it is duly noted that these witnesses may not have an impact on this 2
proceeding in any way or on the case in general.

Conclusion
It is respectfully asked that the judges in this case be rejoined to accept this case

and move forward in the proceedings if that is their conclusion following reading of all
these poxnts.

oe Cenol Pecdial Gas. 28, 201

8

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 8 of 14
EXHIBIT 1

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 9 of 14

 
 

 

oi BRIAN MURPHY

‘2D DAM KANE
urphy@mcclatchpadc.com.
keane@newsobserver.com

 

 
 
 

WASHINGTON

State findings of North
Cavolina election manip-
ulation in 2016 were ele-
vated as far as a top Justice
Cepartiment official in
ashinpton, D.C., but so
nw no charges have been
filed by prosecutors at any
level,

The head of the Justice
Departraent’s Public In-
tegrity Section met with
staff from the North Car-
olina state board of elec-
tions about allegedly im-
proper election activities
in Bladen County that
occurred duxing the 2016
elections, according to
emails obtained by The
News & Observer.

AnaaLou Tirol, the act-
ing chief of the Public In- .
tegrity Section, was sched-
uled to meet with Josh
Lawson, the state board’s
general counsel, and Kim
Strach, the board’s exec-
utive director, on Jan. 31,
2018. The meeting in Ra-
ieigh was set up by Brian S.
Meyers, an aitomey in the
U.S. Attorney’s Office for
the Eastern District of
North Carolina.

The meeting took place
and there has been no

ounces SEB tone Obese iRatstaetea: Dog

board officials emailed
James Mann, another
Department of Justice
official, an eight-page
summary of its-investiga-
tion into 2016 election
actions by the Patriots For
Progress PAC and the
Bladen County Improve-
ment Association PAC as
weil as actions by McCrae
Dowless, a Bladen County
political operative.

In the January 2018
summary, also previously

reported, state investigators

reported they found “in-
formation strongly sugges
ing” that Dowless “was
paying certain individuals
to solicit absentee request
forms and to collect absex
tee ballots from Bladen
County voters. In doing so,
workers employed by Dow-
less were required to hanl-
casty the ballots io Dowles:
in order to be paid.” It is
illegal, outside of very
specific circumstances, to
collect someone else’s
absentee ballot, The News
& Observer has reported.
Dowless is a person of
interest in the board’s
current investigation inic
possible election fraud in
the North Carolina 9th
Congressional District
election in November.
Dowless was hired by
Republican Mark Harzis
for mail-in absentee ballos

 

 

4
t
i
t
|
1

 

 

bublic Integrity Section
since & follow-up email a
nay after the meeting,
arcording to Patrick Gan.
rion, spokesman for the
ckate board.

The Public Integrity
Section, based in Wash-
ington, D.C., supervises
the nationwide investiga-
ion and prosecution of
alection crimes, according
to its website. Section
aitorneys prosecute select-
ed cases against federal,
state, and local officials,
and are available as a
source of advice and ex-
pertise to other prose-
cntors and investigators,
according to its site.

The 2016 allegations are
being investigated by
Wake County District
Attorney Lorrin Freeman.
in 2017, the state board
veferved its investigation
20 the U.S. Attorney's
Office for the Eastern
District of North Carolina.

“Cyr findings to date
suggest that individnals
and potentially groups of
individuals engaged in
efforis to manipulate elec-
tion results through the
absentee ballot process,”
Strach wrote to John
Sivart Bruce, the then-U.S.
Attomey in the Eastern
District, in a previously
reported letter. “The evi-
dence we have obtained
suggest that those efforts
may have taken place in
the past and if not ad-
dressed will likely contin-
ue for future elections.”.

To date, no one has
brought any charges relat-
ed to the allegations. Nor
was anyone charged after
a 2010 investigation into
election practices in Bla-
den County. That investi-
gation, too, resulted in a
referral to prosecutors.

On Feb. 1, 2018, state

 

ument 9 Filed 06/20/19 Page 10 of 14

 

Dan McCready by 905
votes, according to
unofficial results.

Th

 
 

as i
refused io
the election m the 9th
distyict, The board was
disbanded under a court
ruling, but its staff is still
javestigating and plans to
hold an evidentiary hearing
after a new board is select-
ed and sworn in as divected
by a new state law, The
seat remains vacant in the
new Congress.

“The investigation into
absentee voting irregular-
ities in the 9th Congres-
sional District continues
today with as much in-
tensity and focus as there
was at the beginning,”
Gannon told The News &
Observer.

Republicans and Dermo-
crats have lamented the
fact that nothing was done
despite years of allega-
tions and imvestigations,
all leading to the current
mess. Two dozen protest-
ers gathered at the state
board offices Friday and
marched to the offices of
U.S. Attorney Robert J.
Higdon Jr. to deliver a
petition with more than
2,000 signatures calling
for an investigation into
the 2018 elections.

“Did the U.S. attomey

investigate the very solid
evidence of vote stealing in

the 2016 election? No,”
said Jen Ferris, the director
of reproductive rights at
Progress North Carolina.
“Tf they had, would we be
in this situation now? No.”

Brian Murphy:
202-383-6089,
@MurphinDc

 

News ¢ Observer reporter
i Apes in Releigh
ced to this report.

  

 

 
EXHIBIT 2

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 11 of 14

 

 
oo Untitled

FROM N. C. STATE CONSTITUTION

NORTH CAROLINA STATE CONSTITUTION

PREAMBLE

We, the people of the State of North Carolina, grateful to Almighty God, the
Sovereign Ruler of Nations, for the preservation of the American Union and the
existence of our civil, political and religious liberties, and acknowledging our
dependence upon Him for the continuance of those blessings to us and our posterity,
do, for the more certain security thereof and for the better government of this
State, ordain and establish this Constitution.

ARTICLE I

DECLARATION OF RIGHTS

That the great, general, and essential principles of liberty and free government may
be recognized and established, and that the relations of this State to the Union and
government of the United States and those of the people of this State to the rest of
the American people may be defined and affirmed, we do declare that:

Section 1. The equality and rights of persons.

We hold it to be self-evident that all persons are created equal; that they are
endowed by their Creator with certain inalienable rights; that among these are life,
liberty, the enjoyment of the fruits of their own labor, and the pursuit of
happiness. a

Sec. 2. Sovereignty of the people.

All political power is vested in and derived from the people; all government of
right originates from the people, is founded upon their will only, and is instituted
solely for the good of the whole.

Sec. 3. Internal government of the State.

The people of this State have the inherent, sole, and exclusive right of regulating
the internal government and police thereof, and of altering or abolishing their
Constitution and form of government whenever it may be necessary to their safety and
happiness; but every such right shall be exercised in pursuance of law and
consistently with the Constitution of the United States.

Sec. 6. Separation of powers.

The legislative, executive, and supreme judicial powers of the State government
shall be forever separate and distinct from each other.

Sec, 18. Court shall be open.

All courts shall be open; every person for an injury done him in his lands, goods,
person, or reputation shall have remedy by due course of law; and right and justice
shall be administered without favor, denial, or delay.

ARTICLE IT

LEGISLATIVE

Sec. 20. Powers of the General Assembly.

Each house shall be judge of the qualifications and elections of its own members,
shall sit upon its own adjournment from day to day, and shall prepare bills to be
enacted into laws. The two houses may jointly adjourn to any future day or other
place. Either house may, of its own motion, adjourn for a period not in excess of
three days.

Page 1

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 12 of 14

 
 

   

bes, Oe

 

a a Untitled —~ — —
shall be submitted to the General Assembly not later than the “sixtieth calendar day
of its session, and shall become effective and shall have the force of law upon
adjournment sine die of the session, unless specifically disapproved by resolution
of either house of the General Assembly or specifically modified by joint resolution
of both houses of the General Assembly.
(11) Reconvened sessions. The Governor shall, when required by Section 22 of Article
II of this Constitution, reconvene a session of the General Assembly. At such
reconvened session,
NC Constitution Page 13
the General Assembly may only consider such bills as were returned by the Governor
to that reconvened session for reconsideration. Such reconvened session shall begin
on a date set by the Governor, but no later than 46 days after the General Assembly
adjourned:
(a) For more than 3@ days jointly as provided under Section 2@ of Article II of this
Constitution; or
(b) Sine die. If the date of reconvening the session occurs after the expiration of
the terms of office of the members of the General Assembly, then the members serving
for the reconvened session shall be the members for the succeeding term. (1969, c.
932, s. 1; 1977, c. 690, s. 13 1995, c. 5, s. 2.)

ARTICLE VI

SUFFRAGE AND ELIGIBILITY TO OFFICE

Sec. 5. Elections by people and General Assembly.

All elections by the people shall be by ballot, and all elections by the General
Assembly shall be viva voce. A contested election for any office established by
Article III of this Constitution shall be determined by joint ballot of both houses
of the General Assembly in the manner prescribed by law.

Page 3

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 13 of 14

 
 

 

Documents Enclosed:

 

Response to Motion to Dismiss
Exhibit 1: Charlotte Observer Newspaper Article January 13, 2019

Exhibit 2: Excerpts from the North Carolina State Constitution

 

Case 3:19-cv-00226-RJC-DSC Document9 Filed 06/20/19 Page 14 of 14 [:
